3




            OFFICE    OF THE ATTORNEY    GENERAL   OF TEXAS
                                AUSTIN




    ?&‘a! Xor    A. Elshb
    I;hbf   Aogeunteint
    Board or Caunty and Ditatrlat   Road fndebtadtm     a
    dwatln,   T0xm                                    c\


    wax   3121
?dr. 000. Aa Hight,    page 8



County, 40 $8. 3.     (Zd) 43, wherein      the court   saldr
           “The oommiosloners~ oourt may expend oounty
     road bond fund8 for improvement of oity streets
     forming part of county road8 where made with
     oity*s oonsent.*
             It will be noted thkt these deolaions  restrict  a
oounty’s jurisdiotlon    over the streets of an lnoorporated
oitp, but that where oounty roads form a part or the city
streeta,   it seems ta be settled  law that tha oounty has the
rlKht to expend county funds for the improvement of such
;o&,     am though oonstltutlng    a part of a olty thorough-
     .
          You are, therefore,    advised that it is our opinion
thct the claim of Tarrant county is Legal, provided same
complies in, al.1 other reepeota with the provisions  of House
Bl,. #MS, above olted.
           Truski~  that     the foregoiq       eatlefaotorily    answers
your inquitiy, we are

                                         Very truly       yours




                                   BY          (01
                                               Clarenae    E. Crowe
                                                          Assistant



AFI~ROT’ED(TAN, 10, lG40
(a) Gerald c. Mann
ATTORNEY
       GEmSRAL
             OF TXXAS
                                                      APFROVED
                                                 opinion committee
                                                     ,By Bii
                                                        aairman